PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/211,805
Filing Date: 15 Jul 2016
Appellant(s): Joyson et al.



__________________
Mark R. Berger (Reg. No. 62,556)
For Appellant







This is in response to the appeal brief filed 23 July 2021.

EXAMINER’S ANSWER

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that the 101 rejection is improper because the claims are directed to statutory subject matter.  Examiner respectfully disagrees.
Specifically, Appellant argues that the functions performed in claims 1, 10 and 15 are not well-understood, routine and conventional. Appellant’s arguments do not specify what functions of the claim are being contested.  The two part rejection set forth in the final office action addresses functions that are considered part of the abstract idea as well as functions performed by the additional elements which are evaluated under step 2A Prong 2 and step 2B for subject matter eligibility.
 Examiner notes that the many of the functions claimed are considered to be part of the abstract idea.  Specifically, the limitations for generating an airport terminal status analysis based on received information and modifying, based on the amount of time taken to pass through a queue, a number of checkpoints that are open as well as the aircraft gate turnaround analysis including arrival and departure procedure information from flight info, as drafted, illustrate a process that, under its broadest reasonable interpretation 
There is no detail as to what constitutes the alert and it could be interpreted as broadly as a person merely expressing an opinion or making a statement.  The ability to perform forecasting analysis, turnaround analysis and graphing projected changes over time as well as determining projected changes along the graph illustrate limitations where steps can mentally be performed with the aid of a pen and paper.  A graph of changes of forecasted status and color coded information over time can be done manually and a determination, observation or evaluation of the graph can be used to determine projected changes at a time along the graph, thus the limitations are still considered to fall within the mental processes grouping.

The memory, processor and interface display with icons and actions in response to inputs or cursor movement are recited at a high level of generality and are recited as merely tools used to implement the abstract concepts through an unspecified interface, generic computer, generic inputs and thus do not impose any meaningful limit on the computer implementation of the abstract idea.  The claims do not require any nonconventional computer elements or display components or set forth a non-conventional arrangement of known conventional pieces but merely call for performance of the claimed information receiving, generating, analysis, modification and display 
For the receiving, input and displaying steps, or the possible alerting function, that were considered extra solution activity as well as the in response to an input or cursor movement, these functions are re-evaluated under step 2B and are determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the components are anything other than off the shelf computer processing elements for generically inputting data such as a mouse and memory and the Symantec, TLI and OIP Techs court decisions described in MPEP 2106.05(d) indicate that mere data collection, e.g. inputs or curser movement and outputting or transmission/display are well-understood, routine and conventional when they are claimed in a merely generic manner, as is the case here.  
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623             

/AMANDA C ABRAHAMSON/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.